EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of
October 10, 2006 (the “Effective Date”) by and between ECC Capital Corporation
(the “Company”) and Larry Moretti (“Executive”).

WHEREAS, Executive is currently employed by Encore Credit Corp., a wholly owned
subsidiary of the Company (“Encore”); and

WHEREAS, the Company and Executive desire to enter into this Agreement in order
to specify the terms of Executive’s employment by Encore.

THEREFORE, in consideration of the foregoing, of the mutual promises contained
herein and of other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

1. EMPLOYMENT

The Company hereby employs Executive and Executive hereby accepts employment
upon the terms and conditions set forth below.

2. TERM

2.1 Term. The term of this Agreement shall commence on October 10, 2006 the
(“Effective Date”), and shall continue on the terms and conditions set forth
below, until Executive’s employment is terminated as provided in Section 5 (the
“Term”).

3. COMPENSATION

3.1 Base Compensation. Executive shall be paid a salary at the annual rate of
$200,000 (the “Base Compensation”). The Base Compensation shall be reviewed at
least annually, and may be increased or decreased. In the event that the Base
Compensation is increased, the new salary shall be the Base Compensation for
purposes of this Agreement thereafter.

3.2 Bonus Compensation. The Compensation Committee of the Board of Directors of
the Company (the “Compensation Committee”), or its designee, shall review
Executive’s performance on an annual basis and cause the Company to award
Executive a cash bonus in an amount which the Compensation Committee or its
designee determines in its sole and absolute discretion.

3.3  Benefits. The Executive shall be entitled to participate in all pension,
401(k) and other employee plans and benefits in accordance with the terms of
such plans or policies as may be in effect from time to time.

3.4 Automobile Allowance. The Company shall provide Executive with one
(1) automobile allowance not to exceed $2000 per month during the term of
Executive’s employment hereunder.

3.6 Method of Payment. The monetary compensation payable and any benefits due to
Executive hereunder may be paid or provided in whole or in part, from time to
time, by the Company and/or its respective parents, subsidiaries and affiliates,
but shall at all times remain the responsibility of the Company.

4. POSITION AND DUTIES

4.1 Position or Duties. Executive shall hold such position and have such duties
as assigned to him by the Company from time to time.

4.2 Devotion of Time and Effort. Executive shall use Executive’s good faith best
efforts and judgment in performing Executive’s duties as required hereunder and
to act in the best interests of the Company. Executive shall devote all of his
business time, attention and energies to the business of the Company.

4.3 Other Activities. Executive may engage in other activities for Executive’s
own account while employed hereunder, including without limitation, charitable,
community and other business activities, provided that in the judgment of the
Board of Directors of the Company (the “Board”) such other activities do not
materially interfere with the performance of Executive’s duties hereunder, and
do not violate Sections 6 and 7.

4.4 Vacation. Executive shall be entitled to two (2) weeks paid vacation
annually. Such vacation shall be subject to the Company’s policies concerning
accrual, use and scheduling of vacation, as such policies may be in effect from
time to time. Executive’s vacation pay shall be calculated based upon an annual
salary of $250,000, which was Executive’s Base Compensation for all purposes
prior to this Agreement.

4.5 Business Expenses. Executive shall be entitled to reimbursement of
reasonable business expenses in accordance with Company policies, as they may be
in effect from time to time.

5. TERMINATION

5.1 Due to Death. Executive’s employment shall terminate as of the date of his
death.

5.2 Due to Disability. The Company may terminate Executive’s employment if he
becomes “disabled”, as defined below, upon written notice to Executive. For
purposes of this Agreement, the term “Disability” shall mean a physical or
mental incapacity as a result of which Executive becomes unable to continue to
perform the essential functions of the job with or without accommodation
hereunder for six (6) consecutive calendar months or for shorter periods
aggregating 180 business days in any 12 month period, or, if this provision is
inconsistent with any applicable law, to the extent not prohibited by law.

5.3 By the Company Without “Cause”. The Company may terminate Executive’s
employment without “Cause” as defined in Section 5.5 below at any time following
the Effective Date, upon written notice to Executive.

5.4 By Executive Without “Good Reason”. Executive may terminate his employment
hereunder without Good Reason, as defined in Section 5.6 below, at any time upon
written notice to the Company.

5.5 By The Company For Cause. The Company may terminate Executive’s employment
for “Cause” at any time, upon written notice to Executive. For purposes of this
Agreement, “Cause” shall mean:

(a) Executive’s conviction of or plea of nolo contender to a felony or any crime
involving moral turpitude;

(b) Executive’s commission of any act of theft, embezzlement or misappropriation
against the Company;

(c) Executive’s failure to substantially perform Executive’s duties hereunder
(other than such failure resulting from Executive’s incapacity due to physical
or mental illness), which failure is not remedied within thirty (30) days after
written demand for substantial performance is delivered by the Company which
specifically identifies the manner in which the Company believes that Executive
has not substantially performed Executive’s duties; or

(d) Executive’s material breach of his obligations under this Agreement, which
breach is not remedied within thirty (30) days after written notice is delivered
by the Company which specifically identifies the breach that the Company
believes has occurred.

5.6 By Executive For Good Reason. Executive may terminate his employment for
good reason upon at least thirty (30) days prior written notice to the Company.
For purposes of this Agreement, “Good Reason” shall mean the Company’s material
breach of the salary and benefit obligations hereunder and either such breach is
incurable or, if curable, has not been cured within fifteen (15) days following
receipt of written notice by Executive to the Company of such breach by the
Company. Executive shall be deemed to have waived Executive’s right to terminate
for “good reason” with respect to a breach if Executive does not notify the
Company in writing of such breach within fifteen (15) days of such breach, or,
if such breach is not immediately known to him, and could not reasonably be
expected to be know by him, within fifteen (15) days of his discovery of such
breach. Following a Change in Control, as defined below, “Good Reason” shall
also mean: (a) a material reduction in the authority of Executive;
(b) Executive’s assignment to a position other than an officer position with the
Company and any of its subsidiaries; or (c) a relocation of Executive’s primary
office location outside of Orange County, California, without Executive’s prior
written consent. The fact that the Company becomes a subsidiary of another
entity, or that the Company’s status changes from publicly-traded to
privately-held, as a result of the Change in Control, shall not, by itself,
constitute a material reduction in the authority of Executive. In addition,
provided that Executive remains employed by the Company for ninety (90) days
following a Change in Control, during the thirty (30) days following the ninety
(90) day period after the Change in Control, if Executive elects to terminate
his employment with the Company for any reason or no reason, he shall be deemed
to have “Good Reason”.

5.7 Severance Payment. Solely for purposes of determining the Severance Amount
under this Section 5.7(a), Base Compensation shall mean $250,000, which was
Executive’s Base Compensation for all purposes prior to this Agreement. In the
event Executive’s employment terminates pursuant to Sections 5.1 (Death), 5.4
(Without Good Reason), or 5.5 (For Cause), Executive (or Executive’s estate, as
applicable) shall have the right to receive Executive’s compensation as
otherwise provided under this Agreement through the effective date of
termination. Executive shall have no further right to receive compensation,
benefits or other consideration from the Company, and Executive shall not be
entitled to any severance payments or benefits, except as required by applicable
law. In the event that Executive’s employment is terminated pursuant to
Section 5.2 (Due to Disability), Section 5.3 (Without Cause), or Section 5.6
(For Good Reason), Executive shall continue to render services to the Company
pursuant to this Agreement until the date of termination and shall continue to
receive compensation, as provided in this Agreement, through the termination
date. Thereafter, Executive shall be entitled to severance pay and benefits as
set forth in subparagraph (a) through (c) below, provided that Executive
executes and delivers (and does not revoke, if a revocation period is required
by law) a general release of claims in a form acceptable to the Company in its
sole and absolute discretion, and is not in material breach of any of the
provisions of this Agreement.

(a) Amount. The Company shall pay Executive an amount equal to 200 percent of
Executive’s Base Compensation (collectively, the “Severance Amount”). The
Severance Amount shall be subject to withholding under applicable law. The
Severance Amount will be paid as follows: no later than the tenth (10th)
business day after Executive delivers a signed general release in the form
acceptable to the Company and returns all Company property as required in
Section 9.9, twenty-five (25) percent of the Severance Amount shall be paid to
Executive; the remaining seventy-five (75) percent of the Severance Amount shall
be paid in substantially equal sums over the following twelve (12) months, in
accordance with the Company’s regular payroll practices (the “Severance
Payments”). Notwithstanding the foregoing, the Severance Payments shall be
delayed to the extent necessary to comply with Section 409A of the Internal
Revenue Code.

(b) Vesting. In addition to the Severance Payments, any unvested stock options
or restricted stock held by Executive shall vest as follows: 1/12th of the
unvested stock options and/or restricted stock held by Executive as of the
termination date shall vest at the end of each one-month period following the
date of termination for the twelve-month period following the date of
termination (the “Vesting”). Any stock option or restricted stock vested in
accordance with this Section 5.7(b) shall be exercisable within ninety (90) days
following the twelve-month vesting period

(c) Benefits. In addition to the Severance Payments and the Vesting, provided
that Executive is eligible for and timely elects COBRA healthcare coverage
continuation, the Company shall pay the portion of the COBRA premium equal to
the difference between the COBRA premium and Executive’s monthly contribution
towards health care benefits immediately prior to the date of termination, for
Executive to continue his (and, if applicable, his family’s) health care
coverage, which was in effect as of the date of termination for up to
eighteen (18) months from the date of termination, provided that Executive (and,
if applicable, his family) remains eligible for such coverage (the “Severance
Benefits”). Notwithstanding the foregoing, the Company’s payment of portions of
the COBRA premium shall be delayed to the extent necessary to comply with
Section 409A of the Internal Revenue Code.

5.8 Change in Control.

For purposes of this Agreement, a “Change in Control” shall mean the occurrence
of any of the following events:

(a) within twenty-four (24) months of the Effective Date, the individuals
constituting the Board as of the Effective Date (the “Incumbent Board”) cease
for any reason to constitute at least two-thirds (2/3rds) of the Board;
provided, however, that if the election, or nomination for election by the
Company’s stockholders, of any new director was approved by a vote of at least
two-thirds (2/3rds) of the Incumbent Board, such new director shall be
considered a member of the Incumbent Board; or

(b) an acquisition of any voting securities of the Company (the “Voting
Securities”) by any “person” (as the term “person” is used for purposes of
Section 13(d) or Section 14(d) of the Securities Exchange Act of 1934, as
amended (the “1934 Act”)) immediately after which such person has “beneficial
ownership” (within the meaning of Rule 13d-3 promulgated under the 1934 Act)
(“Beneficial Ownership”) of 35% or more of the combined voting power of the
Company’s then outstanding Voting Securities; or

(c) approval by the stockholders of the Company of:

(i) a merger, consolidation, share exchange or reorganization involving the
Company, unless

(A) the stockholders of the Company, immediately before such merger,
consolidation, share exchange or reorganization, own, directly or indirectly
immediately following such merger, consolidation, share exchange or
reorganization, at least 80% of the combined voting power of the outstanding
voting securities of the corporation that is the successor in such merger,
consolidation, share exchange or reorganization (the “Surviving Company”) in
substantially the same proportion as their ownership of the Voting Securities
immediately before such merger, consolidation, share exchange or reorganization;
provided, however, that a merger, consolidation, share exchange or
reorganization of the Company shall not constitute a “change in control” if such
merger, consolidation, share exchange or reorganization of the Company is
approved by the Board and is recommended by Executive to the Board for its
approval; and

(B) the individuals who were members of the Incumbent Board immediately prior to
the execution of the agreement providing for such merger, consolidation, share
exchange or reorganization constitute at least two-thirds (2/3rds) of the
members of the board of directors of the Surviving Company; or

(ii) a complete liquidation or dissolution of the Company; or

(iii) an agreement for the sale or other disposition of all or substantially all
of the assets of the Company.

5.9 Certain Additional Payments.

(a) Anything in this Agreement to the contrary notwithstanding and except as set
forth below, in the event it shall be determined that any Payment would be
subject to the Excise Tax, then the Executive shall be entitled to receive an
additional payment (a “Gross-Up Payment”) in an amount equal to the Excise Tax
imposed upon the Payments, but not any Excise Tax resulting from the receipt of
any Gross-Up Payment.

(b) Subject to the provisions of Section 5.9(c), all determinations required to
be made under this Section 5.9, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by the nationally
recognized certified public accounting firm used by the Company immediately
prior to the Change in Control or, if such firm declines to serve, such other
nationally recognized certified public accounting firm as may be designated by
the Executive (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Company and the Executive within fifteen (15) business
days of the receipt of notice from the Executive that there has been a Payment,
or such earlier time as is requested by the Company. All fees and expenses of
the Accounting Firm shall be borne solely by the Company. Subject to
Section 5.9(e) below, any Gross-Up Payment, as determined pursuant to this
Section 5.9, shall be paid by the Company to the Executive within five (5) days
of the receipt of the Accounting Firm’s determination. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive. For
purposes of making the calculations required by this Section 5.9, the Accounting
Firm may make reasonable assumptions and approximations concerning applicable
taxes and may rely on reasonable, good-faith interpretations concerning the
application of Sections 280G and 4999 of the Internal Revenue Code (the “Code”).
As a result of the uncertainty in the application of Section 4999 of the Code at
the time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments which will not have been made by the Company
should have been made (“Underpayment”), consistent with the calculations
required to be made hereunder. In the event that the Company exhausts its
remedies pursuant to Section 5.9(c) and the Executive thereafter is required to
make a payment of any Excise Tax, the Accounting Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of the Executive.

(c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten (10) business days after the Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which it gives such notice to the Company (or such shorter
period ending on the date that any payment of taxes with respect to such claim
is due). If the Company notifies the Executive in writing prior to the
expiration of such period that it desires to contest such claim, the Executive
shall:

(i) give the Company any information reasonably requested by the Company
relating to such claim,

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and

(iv) permit the Company to participate in any proceedings relating to such
claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 5.9(c), the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct the Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.

(d) If, after the receipt by the Executive of an amount advanced by the Company
pursuant to Section 5.9(c), the Executive becomes entitled to receive any refund
with respect to such claim, the Executive shall (subject to the Company’s
complying with the requirements of Section 5.9(c)) promptly pay to the Company
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto). If, after the receipt by the Executive of an
amount advanced by the Company pursuant to Section 5.9(c), a determination is
made that the Executive shall not be entitled to any refund with respect to such
claim and the Company does not notify the Executive in writing of its intent to
contest such denial of refund prior to the expiration of thirty (30) days after
such determination, then such advance shall be forgiven and shall not be
required to be repaid in an amount equal to the Gross-Up Payment that the
Company would otherwise be required to pay, and the balance of the amount
advance shall be repaid to the Company by Executive within sixty (60) days of
such determination.

(e) Notwithstanding any other provision of this Section 5.9, the Company may
withhold and pay over to the Internal Revenue Service for the benefit of the
Executive all or any portion of the Gross-Up Payment that it determines in good
faith that it is or may be in the future required to withhold, and the Executive
hereby consents to such withholding.

(f) Notwithstanding the foregoing, if the net amount Executive would realize
from any Payment and any Gross-Up Payment after payment of all income,
employment and excise taxes on such Payments and such Gross-Up Payment would be
less than the net amount Executive would realize if all Payments were limited to
the maximum amount that may be paid to Executive without any portion thereof
being an “excess parachute payment” under Section 280G of the Code, then
Executive’s payments and benefits under the Agreement, (and under all other
contracts, arrangements, and programs) shall not, in the aggregate, exceed the
maximum amount that may be paid to Executive without any portion thereof being
an “excess parachute payment” under Section 280G of the Code, as determined in
good faith by the Accounting Firm. The Company shall bear the expense of the
Accounting Firm’s determination. If Executive’s payments and benefits must be
reduced to avoid any portion thereof being an “excess parachute payment,”
Executive’s payments and benefits shall be reduced in the priority order
Executive designates or, if Executive fails promptly to designate an order, in
the priority order designated by the Company. If an amount in excess of the
limit set forth in this Section is paid to Executive, Executive shall repay the
excess amount to the Company upon demand, with interest at the rate provided in
Section 1274(b)(2)(B) of the Code. Executive and the Company agree to cooperate
with each other reasonably in connection with any administrative or judicial
proceedings concerning the existence of payments and benefits (or portions
thereof) that are “excess parachute payments” and the amounts thereof.

(g) Definitions. The following terms shall have the following meanings for
purposes of this Section 5.9.

(i) “Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.

(ii) A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Agreement
or otherwise.

5.10 Vesting Upon Change in Control.

Notwithstanding the provisions of any plan or agreement to the contrary, upon a
Change in Control, all unvested stock options held by Executive shall be fully
vested and exercisable, and all restricted stock held by Executive shall be
fully vested. Except as expressly set forth in this Section 5.10, such stock
options and restricted stock shall be subject to the terms of the plans and
agreements under which they were issued.

6. CONFIDENTIALITY

During the Term, Executive will have access to and become acquainted with
various information relating to the Company’s business operations, including
customer (meaning a broker or borrower) lists, customer files, marketing data,
business plans, strategies, employee lists, contracts, financial records and
accounts, projections and budgets, and similar information. Executive agrees
that to the extent such information is not generally known to or available to
the public and/or the industry, and gives the Company an advantage over
competitors who do not know of or use such information, such information and
documents constitute “Confidential Information” of the Company. Executive
further agrees that any documents relating to the business of the Company,
whether they are prepared by Executive or come into Executive’s possession in
any other way, are owned by the Company, shall remain the exclusive property of
the Company, and must be returned to the Company upon termination of employment.
Executive shall not use any Confidential Information of the Company, directly or
indirectly, for Executive’s own benefit, or the benefit of any person or entity
other than the Company, nor shall Executive disclose Confidential Information to
any person or entity other than the Company and its employees, either during the
Term or at any time thereafter, except as may be appropriate for Executive to
perform his duties as an employee, officer and/or director, directly or
indirectly, of the Company. In the event Executive violates this provision
during any period in which he is receiving severance under Section 5.7 of this
Agreement, in addition to any other remedies the Company may have, the Company
may terminate the Severance Payments, Vesting and Severance Benefits under
Section 5.7.

7. NON-SOLICITATION/NON-COMPETITION

7.1 Non-Solicitation. During the Term and for the twelve-month period following
the Term, Executive shall not solicit any of the Company’s employees, agents or
independent contractors to end their relationship with the Company, or solicit
or otherwise induce any such person to perform services for Executive, or any
other person or entity. In the event Executive violates this provision during
any period in which he is receiving severance under Section 5.7 of this
Agreement, in addition to any other remedies the Company may have, the Company
may terminate the Severance Payments, Vesting and Severance Benefits under
Section 5.7.

7.2 Non-Competition. Executive acknowledges that Encore does business throughout
the United States, and that Executive has access to Confidential Information of
the Company in the course of performing his duties under this Agreement. In
order to protect the legitimate business interests of the Company and to avoid
misuse of its Confidential Information, during the Term, and (i) if Executive’s
employment terminates pursuant to Section 5.4 or 5.5, or (ii) if Executive’s
employment terminates pursuant to Section 5.2, 5.3 or 5.6 and Executive is
receiving severance under Section 5.7 of this Agreement, for the one-year period
after the Term, Executive shall not, directly or indirectly, serve as an
employee, consultant, officer, director, lender, investor, shareholder, partner,
manager or member of any person or entity, or own or act as a sole proprietor of
a business that engages in subprime wholesale mortgage lending during that
period in any County of the State of California or any of the States of the
United States of America, other than the Company or its affiliates, or as
approved in advance in writing by the Board; provided, however, that ownership
of less than one (1) percent of the publicly traded securities of any publicly
traded entity shall not violate this provision. In the event Executive violates
this provision during any period in which he is receiving severance under
Section 5.7 of this Agreement, in addition to any other remedies the Company may
have, the Company may terminate the Severance Payments, Vesting and Severance
Benefits under Section 5.7.

8. ARBITRATION AGREEMENT

8.1 Claims Subject to Arbitration. Any controversy, dispute or claim between
Executive and the Company, or its parents, subsidiaries, affiliates and any of
their officers, directors, agents or other employees, shall be resolved by
binding arbitration, at the request of either party.

The arbitrability of any controversy, dispute or claim under this policy shall
be determined by application of the substantive provisions of the Federal
Arbitration Act (9 U.S.C. sections 1 and 2) and by application of the procedural
provisions of the California Arbitration Act, except as provided herein.
Arbitration shall be the exclusive method for resolving any dispute and all
remedies available from a court of competent jurisdiction shall be available;
provided, however, that either party may request provisional relief from a court
of competent jurisdiction, as provided in California Code of Civil Procedure
Section 1281.8, if such relief is not available in a timely fashion through
arbitration.

The claims which are to be arbitrated include, but are not limited to any Claim
arising out of or relating to this Agreement or the employment relationship
between Executive and the Company, claims for wages and other compensation,
claims for breach of contract (express or implied), claims for violation of
public policy, wrongful termination, tort claims, claims for unlawful
discrimination and/or harassment (including, but not limited to, race, religious
creed, color, national origin, ancestry, physical disability, mental disability,
gender identity or expression, medical condition, marital status, age,
pregnancy, sex or sexual orientation) to the extent allowed by law, and claims
for violation of any federal, state, or other government law, statute,
regulation, or ordinance, except for claims for workers’ compensation and
unemployment insurance benefits. This Agreement shall not be interpreted to
provide for arbitration of any dispute that does not constitute a claim
recognized under applicable law.

8.2 Selection of Arbitrator. The Executive and the Company will select a single
neutral arbitrator by mutual agreement. If the Executive and the Company are
unable to agree on a neutral arbitrator within thirty (30) days of a demand for
arbitration, either party may elect to obtain a list of arbitrators from the
Judicial Arbitration and Mediation Service (“AMS”) or the American Arbitration
Association (“AAA”), and the arbitrator shall be selected by alternate striking
of names from the list until a single arbitrator remains. The party initiating
the arbitration shall be the first to strike a name.

8.3 Demand for Arbitration. The demand for arbitration must be in writing and
must be made by the aggrieved party within the statute of limitations period
provided under applicable State and/or Federal law for the particular claim(s).
Failure to make a written demand within the applicable statutory period
constitutes a waiver of the right to assert that claim in any forum.

8.4 Location of Arbitration. Arbitration proceedings will be held in Orange
County, California.

8.5 Choice of Law. The arbitrator shall apply applicable State and/or Federal
substantive law to determine issues of liability and damages regarding all
claims to be arbitrated, and shall apply the California Evidence Code to the
proceeding.

8.6 Discovery. The parties shall be entitled to conduct reasonable discovery and
the arbitrator shall have the authority to determine what constitutes reasonable
discovery. The arbitrator shall hear motions for summary judgment/adjudication
as provided in the California Code of Civil Procedure.

8.7 Written Opinion and Award. Within thirty days following the hearing and the
submission of the matter to the arbitrator, the arbitrator shall issue a written
opinion and award which shall be signed and dated. The arbitrator’s award shall
decide all issues submitted by the parties, and the arbitrator may not decide
any issue not submitted. The opinion and award shall include factual findings
and the reasons upon which the decision is based. The arbitrator shall be
permitted to award only those remedies in law or equity which are requested by
the parties and allowed by law.

8.8 Appeals. The final award may be appealed to another arbitrator who will be
chosen by the parties in the same manner as the original arbitrator. All the
rules governing judicial appeals of judgments from the Superior Court of the
State of California shall apply to any appeal of this award, including but not
limited to the time frames, deadlines and the standards of review.

8.9 Costs of Arbitration. The cost of the arbitrator and other incidental costs
of arbitration that would not be incurred in a court proceeding shall be borne
by the Company. The parties shall each bear their own costs and attorneys’ fees
in any arbitration proceeding, provided, however, that the arbitrator shall have
the authority to require either party to pay the costs and attorneys’ fees of
the other party to the extent permitted under applicable federal or state law,
as a part of any remedy that may be ordered.

8.10 Waiver of Right to Jury. Both the Company and Executive understands that by
using arbitration to resolve disputes they are giving up any right that they may
have to a judge or jury trial with regard to all issues concerning employment or
otherwise covered by this Section 8.

9. GENERAL PROVISIONS

9.1 Assignment; Binding Effect. Neither the Company nor Executive may assign,
delegate or otherwise transfer this Agreement or any of their respective rights
or obligations hereunder without the prior written consent of the other party;
provided, however, that the Company may assign its rights and obligations under
this Agreement for ECC Capital Corp. without the prior written consent of
Executive. Any attempted prohibited assignment or delegation shall be void. This
Agreement shall be binding upon and inure to the benefit of any permitted
successors or assigns of the parties and the heirs, executors, administrators
and/or personal representatives of Executive.

9.2 Notices. All notices, requests, demands and other communications that are
required or may be given under this Agreement shall be in writing and shall be
deemed to have been duly given when received if personally delivered; when
transmitted if transmitted by telecopy, electronic or digital transmission
method with electronic confirmation of receipt; the day after it is sent, if
sent for next-day delivery to a domestic address by recognized overnight
delivery service (e.g., FedEx); and upon receipt, if sent by certified or
registered mail, return receipt requested. In each case notice shall be sent to:

     
If to the Company:
  ECC Capital Corporation
1833 Alton Parkway
Irvine, California 92606
Attention: Chairman, Compensation Committee
Phone: (949) 856-4848
Fax: (949) 856-4948
 
   
If to Executive:
  Larry Moretti
1833 Alton Parkway
Irvine, California 92606
Phone: (949) 856-8300

Any party may change its address for the purpose of this Section 9.2 by giving
the other party written notice of its new address in the manner set forth above.

9.3 Entire Agreement. This Agreement constitutes the entire agreement of the
Parties with respect to the subject matter hereof, and supersedes all prior
agreements; provided, however, that this Agreement shall supplement, not
supercede, any prior agreements concerning the Confidential Information, Trade
Secrets or other intellectual property of the Company, and any conflicts or
inconsistencies between such agreements shall be resolved so that the provision
providing greater rights to the Company shall prevail.

9.4 Amendments; Waivers. This Agreement may be amended or modified, and any of
the terms and covenants may be waived, only by a written instrument executed by
the parties hereto, or, in the case of a waiver, by the party waiving
compliance. Any waiver by any party in any one or more instances of any term or
covenant contained in this Agreement shall neither be deemed to be nor construed
as a further or continuing waiver of any such term or covenant of this
Agreement.

9.5 Provisions Severable. In case any one or more provisions of this Agreement
shall be invalid, illegal or unenforceable, in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not, in any way, be affected or impaired thereby. If any provision hereof is
determined by any court of competent jurisdiction to be invalid or unenforceable
by reason of such provision extending the covenants and agreements contained
herein for too great a period of time or over too great a geographical area, or
being too extensive in any other respect, such provision shall be interpreted to
extend only over the maximum period of time and geographical area, and to the
maximum extent in all other respects, as to which it is valid and enforceable,
all as determined by such court in such action.

9.6 Attorney’s Fees. If any legal action, arbitration or other proceeding, is
brought for the enforcement of this Agreement, or because of an alleged dispute,
breach or default in connection with any of the provisions of this Agreement,
each of the parties hereto shall be responsible for payment of their own
attorneys’ fees and other costs incurred by them in that action or proceeding,
without regard to whomever is the prevailing party in such action or proceeding
with respect to such claims, except as otherwise provided in Section 8.

9.7 Governing Law. This Agreement shall be construed, performed and enforced in
accordance with, and governed by the laws of the State of California without
giving effect to the principles of conflict of laws thereof.

9.8 Non-Disparagement. During his employment and thereafter, Executive agrees to
represent the Company in a positive light and not to disparage or in any other
way communicate to any person or entity any negative information or opinion
concerning the Company, its parents, subsidiaries and affiliates, or any of
their partners, members, shareholders, officers, directors, employees or agents,
or any of them. This provision shall not prohibit Executive from making any
statements or taking any actions required by law, or reporting any actions or
inactions Executive believes to be unlawful. This provision shall not be
interpreted to require or encourage Executive to make any misrepresentations.

9.9 Return of Property. Upon termination of Executive’s employment, Executive
shall return to the Company any and all Company property, materials, or
equipment in his possession, including, without limitation, Company property
described in Section 6.

9.10 Cooperation. During Executive’s employment with the Company and thereafter,
Executive agrees to cooperate with Employer and Employer’s agents, accountants
and attorneys concerning any matter with which Executive was involved during his
employment. Such cooperation shall include, but not be limited to, providing
information to, meeting with and reviewing documents provided by Employer and
Employer’s agents, accountants and attorneys during normal business hours or
other mutually agreeable hours upon reasonable notice and to make himself
available for depositions and hearings, if necessary and upon reasonable notice.
If Executive’s cooperation is required after the termination of Executive’s
employment, the Company shall reimburse Executive for any out of pocket expenses
incurred in and any wages lost by Executive for time spent performing his
obligations hereunder.

9.11 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which shall constitute the
same instrument.

9.12 Headings. The headings contained in this Agreement are provided solely for
the Parties’ convenience and shall not be deemed to alter the meaning of the
text of the Agreement.

9.13 Survival. Sections 6, 7, 8, and 9 shall survive the termination of this
Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first written above.

         
THE COMPANY:
       
 
       
ECC Capital Corporation, a Maryland corporation
By:_________________________________ Name: Steven G. Holder Its: Chairman and
Co-CEO
    —  
EXECUTIVE:
  Date

—
    —  
__________________________________
  Date

Larry Moretti
       

